DETAILED ACTION
	
Allowable Subject Matter
Claims 1-16, 19-20, 23-24 and 26-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a sheet metal antenna element coupled to the removable speaker cover along at least one of a top or side surface of the removable speaker cover, the sheet metal antenna element having a jogged portion that extends down into the antenna mounting aperture and in combination with the remaining claimed limitations.
Claim 16 is allowable over the art of record because the prior art does not teach a printed circuit board, and a connector coupled to both a top of the printed circuit board and a bottom of the contact plate, a speaker assembly, and a sealing element coupled to both a top of the speaker assembly and the bottom of the contact plate and in combination with the remaining claimed limitations.
Claim 26 is allowable over the art of record because the prior art does not teach  a sealing element coupled to a bottom of the contact plate, such that the contact plate is disposed between the sealing element and the jogged portion of the sheet metal antenna element and in combination with the remaining claimed limitations.

Conclusion
The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845